Citation Nr: 1625202	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-02 587A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Recognition of the appellant as the Veteran's surviving spouse for Department of Veterans Affairs (VA) benefits purposes.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 

WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  The Veteran died on August [redacted], 1987.  The appellant seeks recognition as the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  (A copy of the decision is contained in the Veteran's Virtual VA file.)  

On February 25, 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in July 1969; a dissolution of marriage agreement was approved by the Probate Court in Bristol County, Massachusetts in March 1977.

2.  Massachusetts law then provided that 10 months after the dissolution agreement of the parties was initially approved, a Judgement of Divorce Nisi would be entered without further action by the parties; there is no suggestion that a Judgement of Divorce Nisi was not thereafter entered.
3.  Massachusetts had jurisdiction to adjudge the Veteran's Complaint for Divorce and the divorce decree is valid in accordance with Massachusetts law.

4.  The Veteran's bona fide domicile was that of Massachusetts when the cause for divorce occurred and when he filed his Complaint for Divorce.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.205, 3.206 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the appellant seeks recognition as the surviving spouse of the deceased Veteran for purposes of receiving VA benefits.  The surviving spouse of a deceased veteran who died from a service-connected or compensable disability may be eligible for dependency and indemnity compensation (DIC) benefits.  38 U.S.C.A §§ 1310 (West 2014).  A "spouse" is a person whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a) (2015).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) (2015).  

To be eligible to receive DIC benefits, the individual must also have been the lawful spouse of the veteran at the time of the veteran's death, and must have lived with the veteran continuously from the date of marriage to the date of the veteran's death, unless the separation was due to misconduct of, or procured by, the veteran, without the fault of the spouse.  38 U.S.C.A. §§ 101(3) (West 2014); 38 C.F.R. § 3.350 (2015).  With certain exceptions, the individual must also have not have remarried, or lived with another person of the opposite sex and held oneself out openly to the public to be the spouse of such other person.  Id.

Here, the evidence shows that the appellant and the Veteran were married in Pawtucket, Rhode Island, in July 1969, at which time the appellant was a resident of Pawtucket, Rhode Island, and the Veteran was a resident of Waltham, Massachusetts.  In March 1977, a preliminary judgement of divorce was entered in the Probate Court of Bristol County in Massachusetts wherein the Probate Court judge concluded that a divorce from the bond of matrimony be granted to the Veteran for the cause of an irretrievable breakdown of marriage.  It would appear from the filings and copies of correspondence provided to the Board that the divorce would have become final in January 1978.  Specifically, in a May 1977 letter to the appellant from her attorney, it was noted that pursuant to Massachusetts General Laws, Chapter 208, Section 1A, then in effect, "'[t]en months from the time that the Court has given its initial approval to a dissolution agreement of the parties . . ., notwithstanding subsequent modification of said agreement, a Judgement of Divorce Nisi shall be entered without further action by the parties.'"  There is no suggestion from the evidence of record that a Judgement of Divorce Nisi was not thereafter entered.  Although the appellant wrote a letter to the presiding judge in April 1977, as pointed out by her attorney in the divorce proceeding, that letter "was not sufficient activity on [her] part to stop the issuance of a Judgement of Divorce."  A copy of the appellant's April 1977 letter was not provided to the Board.

As noted above, the Veteran died on August [redacted], 1987, at which time he was a resident of Massachusetts.  His certificate of death lists his marital status as "divorced."  On August [redacted], 1987, the appellant filed an application for DIC benefits on behalf of her children.  She indicated that her marriage to the veteran had terminated in divorce in Massachusetts in 1977.  Under "Information Relating to Marriage," she stated that the reason for the separation was "Divorce" and indicated that she had not lived continuously with the Veteran from the date of marriage to the date of death.  In an October 1988 letter written by the appellant to her senator, the appellant indicated that the Veteran was her "former husband."

In April 2010, the appellant filed another application for DIC benefits.  She stated that she was the "former spouse" of the Veteran and reported that her marriage to the Veteran had ended in "divorce."  In August 2010, the appellant's claim for DIC benefits was denied by the RO because it was determined that the appellant and the veteran were divorced at the time of his death and, therefore, the appellant could not be recognized as the Veteran's surviving spouse.  In disagreeing with the denial of her claim, the appellant stated that she was in the process of having the divorce annulled.  The appellant also argued that while records indicate that she and the Veteran were divorced in 1978, the divorce was invalid due to the fact that the Veteran did not observe the residency requirements of Massachusetts law.  Specifically, the appellant asserts that the Veteran had lied about his residence at the time of the divorce, stating that he was a resident of Massachusetts in order obtain a divorce in that state when, in reality, he was living and working in Virginia.  In August 2011, the appellant wrote a letter to a Veterans Service Representative requesting assistance.  In that letter, the appellant stated that she had learned that the Veteran's death "was considered service-connected as of 3/10," and again alleged that the divorce should be considered invalid because the Veteran was not a resident of Massachusetts at the time that it was obtained.  

During her February 2013 hearing, the appellant testified that she and the Veteran had purchased a house in Massachusetts in October 1975, and that the Veteran left 6 months later for Virginia.  She further testified that in 1977, at the time of the divorce, she was then living in Rhode Island.  The appellant also testified that the Veteran returned to Massachusetts in 1982.  The Board notes further that the appellant stated in her July 2011 notice of disagreement that she and the Veteran lived in Pawtucket, Rhode Island from November 1970 to October 1975.  

Under 38 C.F.R. § 3.206, "[t]he validity of a divorce decree regular on its face, will be questioned by [VA] only when such validity is put in issue by a party thereto."  38 C.F.R. § 3.206.  Here, the appellant has placed the issue of validity of the divorce decree before VA.  In order to properly question the decree's validity, VA must examine and apply State law.  See Sosna v. Iowa, 419 U.S. 393, 404 (1975) ("[S]tatutory regulation of domestic relations . . . has long been regarded as a virtually exclusive province of the States."); see also Hopkins v. Nicholson, 19 Vet.App. 165, 168 (2005) (stating that "the validity of the annulment judgment is a question of state law for the appropriate state court").

Under Massachusetts law, in effect both currently and at the time that the Veteran filed for divorce in 1976, a "divorce shall not, except as provided in the following section, be adjudged if the parties have never lived together as husband and wife in this commonwealth; nor for a cause which occurred in another jurisdiction, unless before such cause occurred the parties had lived together as husband and wife in this commonwealth, and one of them lived in this commonwealth at the time when the cause occurred."  Mass. Gen. Laws Ann. ch. 208, § 4 (West 2014).  The following section then provides:

If the plaintiff has lived in this commonwealth for one year last preceding the commencement of the action if the cause occurred without the commonwealth, or if the plaintiff is domiciled within the commonwealth at the time of the commencement of the action and the cause occurred within the commonwealth, a divorce may be adjudged for any cause allowed by law, unless it appears that the plaintiff has removed into this commonwealth for the purpose of obtaining a divorce.

Id. at § 5.  

In the instant case, records show that the Complaint for Divorce was filed by the Veteran in July 1976.  The Complaint listed the Veteran as then residing at an address in Waltham, Massachusetts, and the appellant was then residing at an address in South Dartmouth, Massachusetts.  It also indicates that the Veteran and appellant had last lived together at the residence in South Dartmouth, Massachusetts, on April [redacted], 1976.  The stated reason for requesting a divorce was cruel and abusive treatment alleged to have occurred in March 1976.  In answering the Complaint, the appellant denied that those portions of the Complaint that stated that the Veteran was residing at the provided address in Waltham, Massachusetts, and that she and the Veteran had last lived together on April [redacted], 1976.  The appellant also denied the allegations of cruel and abusive treatment.  In October 1976, the Veteran moved to amend the first paragraph of the Complaint pertaining to the address where he was residing to read that he was then presently and temporarily residing in Cabin John, Maryland.  The motion was allowed by agreement of counsel, but without prejudice to the appellant to raise the issue of domicile.

On March [redacted], 1977, the Veteran moved to amend his Compliant to allege as grounds for divorce that "[o]n or about April [redacted], 1976, an irretrievable breakdown of the parties' marriage existed and continues to exist at South Dartmouth, Bristol County, Massachusetts."  The motion was allowed and that same day a Probate Court Judge approved the parties separation agreement and concluded that a divorce from the bond of matrimony be granted to the Veteran for the cause of an irretrievable breakdown of marriage.

In this case, it is the appellant's contention that the divorce between herself and the Veteran was not valid under Massachusetts law extent at the time of the divorce judgement because the Veteran had not lived in Commonwealth for a year at the time he obtained the divorce.  See February 2013 correspondence; February 2013 hearing transcript.  She further asserted that neither she nor the Veteran was residing in Massachusetts at the time that the divorce decree was entered.  Notably though, the appellant testified that she and the Veteran had purchased a house in Massachusetts in October 1975, and that they had lived there "barely six months" before he left "in April of [19]76."  Thus, it is clear from the appellant's own testimony that she and the Veteran lived together as husband and wife in the Commonwealth of Massachusetts.  Moreover, in filing for divorce, the Veteran alleged the cause for divorce to have occurred in the Commonwealth of Massachusetts, and by the appellant's own testimony, she and the Veteran were living together in March and April 1976, which is when the Veteran alleged that the cruel and abusive treatment had occurred and the irretrievable breakdown of the parties' marriage had existed.
 
It would appear, therefore, that the one-year requirement set forth in section 5 of chapter 208 does not come into play in the instant case, as the appellant and Veteran lived together as husband and wife in Massachusetts and the grounds for divorce occurred in the state.  Indeed, the plain text of the statute requires one year of residency only "if the cause occurred without the commonwealth."  Mass. Gen. Laws Ann. ch. 208, § 5. Further, the entirety of section 5 seems applicable only where the parties to a divorce did not live in the Commonwealth of Massachusetts as husband and wife, which is inapposite to the facts of the present case.  Id.  Moreover, it is clear from the documents filed with the Probate Court that if the appellant had wanted to raise the issue of domicile she was free to do so while the divorce was pending.  The Board acknowledges that the appellant had at the time the Complaint was filed denied that the Veteran was residing at the provided address in Waltham, Massachusetts.  The Board also acknowledges that the Probate Court judge allowed the Veteran to amend his complaint to provide that he was temporarily residing in Maryland, but stated specifically that such action would not preclude the appellant from raising the issue of domicile later in the proceedings.  It is unclear from the documents currently of record whether the appellant in fact raised the issue of domicile at any point during the divorce proceedings and prior to when the judgement of divorce became final.  It can only be assumed that if in fact she did, it was determined that domicile of the parties did not deprive the Probate Court of subject matter jurisdiction.  The Board also finds it reasonable to assume that some initial determination was made by the Probate Court judge regarding its jurisdiction to adjudge the Veteran's divorce Complaint.

The Board notes further that to the extent that the Veteran was subject to the one-year residency requirement for obtaining a divorce in Massachusetts, it has been held that a plaintiff in a divorce action who has not complied with the statutory one-year residency requirement may nevertheless satisfy the alternative statutory requirements for subject matter jurisdiction in Massachusetts by asserting domicile after a brief period of residence and claiming that the cause for the divorce, namely an irretrievable breakdown of the marriage, occurred in Massachusetts.  See Caffyn v. Caffyn, 806 N.E.2d 415 (2004).  Moreover, the determination that a marriage became irretrievably broken within the Commonwealth of Massachusetts is a subjective determination.  Id. at 422.  As discussed in further detail below, the evidence shows that the Veteran was in fact domiciled in Massachusetts prior to filing for divorce.  Further, the Veteran had alleged that the irretrievable breakdown of the marriage, occurred in Massachusetts.  Thus, the requirements for subject matter jurisdiction in Massachusetts were satisfied.  See Caffyn, supra.  Additionally, the Board can find no support for the proposition that the Veteran's move out of state during the divorce proceedings would deprive the Commonwealth of jurisdiction to enter a valid judgment of divorce where jurisdiction attached at the time that the Complaint for Divorce was filed.

Accordingly, based on the evidence of record, the Board cannot conclude that the Probate Court of Bristol County, Massachusetts, lacked jurisdiction over the Veteran and appellant or the subject matter of the marriage at the time of the divorce decree in question thus rendering its judgement invalid or void.  See 38 C.F.R. § 3.206(a).  The Board also notes that, despite the appellant's assertion that she was in the process of having the divorce annulled, there is no indication that a court of competent jurisdiction in the Commonwealth of Massachusetts has voided or otherwise modified the decree of divorce.  Indeed, if she had wished to challenge the decree of divorce in question, she might have done so in a legal proceeding in a court of competent jurisdiction in the Commonwealth of Massachusetts; the Board simply is not the proper forum as it does not have the authority to correct, amend or ignore a divorce decree which (as here) is valid on its face.  

In addition to requiring a valid divorce decree in accordance with laws of the jurisdiction where the divorce was obtained, VA regulations also require where the issue is whether the veteran is single or married that there "must be a bona fide domicile."  38 C.F.R. § 3.206(a).  The requirement of a bona fide domicile arose from a situation where a divorce from bed and board had been granted to the wife of a veteran.  As a result of the separation, the wife was awarded an apportioned share of the veteran's disability compensation.  The veteran then obtained an absolute divorce in Nevada and presented that divorce decree to VA in an effort to terminate the apportionment of compensation to the wife.  See Administrator's Decision, Veterans' Administration, No. 169 (Sept. 9, 1933).  The question presented was what effect VA was to give to the Nevada divorce decree where the wife had not submitted to the jurisdiction of the Nevada court and where the marital status of the parties had previously been the subject of litigation within the marital domicile (New York).  Id.  Ultimately, it was held that where 

a divorce decree, granted outside of the matrimonial domicile, is presented for the purpose of changing pension payments, against the protest of one party to the marriage, resident within the matrimonial domicile, if it be indicated from the record that the party to whom the decree was granted was not a bona fide resident of the where wherein the decree was granted, the decree will not be accepted as effecting a change in the marital status of the parties for the purpose of pension benefits without evidence . . . showing the bona fide domicile of the plaintiff to the divorce action within the jurisdiction of the court granting the decree.

Id; see VA Regulation (VAR) 1051 (1936).

Thus, the bona fide domicile requirement is intended to protect one party's rights to and reliance on benefits from the unilateral actions by the other party to sever those benefits.  In the instant case, the appellant has testified that she and the Veteran jointly purchased a house and moved to Massachusetts together prior to his filing for divorce.  Although the evidence shows that the Veteran subsequently left Massachusetts and was living in Maryland (and possibly Virginia) while employed in Washington, DC, the evidence fails to establish that the Veteran did not have a bona fide domicile at the time that he filed for divorce in Massachusetts.  Here, the evidence shows that the parties jointly moved to Massachusetts as husband and wife.  The Board can only assume that it was their intent to make Massachusetts their matrimonial domicile as evidenced by the appellant's own testimony that they purchased a house in Massachusetts and resided together in that home for six months before the Veteran filed for divorce.  The Complaint for Divorce also lists the Veteran as living in Massachusetts at the time that the Complaint was filed.  Regardless of whether the Veteran subsequently left Massachusetts during the divorce proceedings, to conclude that the Veteran did not have a bona fide domicile in Massachusetts based on the evidence currently of record, to include the appellant's own testimony, would lead to an absurd result in light of the intent of the regulation.  Indeed, this is not the case where the Veteran sought a divorce in a state in which he was not living for the purpose of altering the rights of the appellant.  Rather, the appellant and Veteran moved to Massachusetts together and were living in Massachusetts when the cause for divorce arose.  

Further, although the appellant argued during her Board hearing that the divorce "was done in a day" and that she could not understand how the Veteran was able to obtain a divorce in Massachusetts, the evidence demonstrates otherwise.  Indeed, the Compliant for Divorce was filed in July 1976.  Both parties also submitted to the Probate Court in Massachusetts and were active participants in the divorce proceedings.  Although the appellant had denied that portion of the Complaint that stated that the Veteran was residing at the provided address in Waltham, Massachusetts, she did not then deny the portion of the Complaint that listed her as residing at an address in South Dartmouth, Massachusetts.  The parties also entered into a separation agreement that was approved by the court of March 1977 and the appellant was represented by an attorney during the divorce proceedings.  

The Board also points out that the appellant did not challenge the validity of the divorce until more than 20 years after the Veteran's death.  Indeed, when the appellant initially claimed DIC benefits in 1987, it was done on behalf of her children.  If the appellant had not considered herself to have been divorced at the time of the Veteran's death, it is unclear to the Board why she would not have then filed for DIC benefits as the Veteran's surviving spouse.  Indeed, it was not until VA proposed to add ischemic heart disease to the list of diseases presumed to be related to herbicide exposure that the appellant asserted that she should be recognized as the surviving spouse of the Veteran.  (Parenthetically, the Board notes that the Veteran had service in Vietnam and that the appellant has submitted medical evidence suggesting that it is reasonable to suspect that the Veteran's cause of death (arrhythmia leading to pulmonary edema) was due to underlying ischemic heart disease.)

Overall, the Board finds no legal basis upon which to conclude that the divorce decree was not valid or that the Veteran did not have a bona fide domicile in Massachusetts in 1976.  Accordingly, because the evidence demonstrates that the Veteran and the appellant were legally divorced in accordance with the law of the Commonwealth of Massachusetts approximately 10 years before the Veteran's death and because the Veteran's bona fide domicile was in Massachusetts when he filed for divorce, the Board finds that the appellant may not be recognized as the surviving spouse of the veteran for the purpose of receiving VA death benefits.  The appeal is therefore denied.  

The Board has considered the applicability of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), but that where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  That is because no further notice or assistance to the appellant would result in a different outcome because the facts make clear that the appellant cannot be considered to be the Veteran's surviving spouse and is therefore not entitled to VA death benefits.  Further, VA has no further duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid her in substantiating her claim.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  For these reasons, the Board concludes that no further notification or development of evidence is required.  See VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of establishing eligibility for VA benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


